No-tice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action.  

Applicant’s election with traverse of group I (claims 1-9) invention in response/amendment submitted on9/30/21 is acknowledged.  The traversal is on the ground(s) that group I clearly requires the particularities of the sub-combination for patentability. This is not found persuasive as the combination as claimed not only has the housing feature that is an essential feature mechanism in accepting the components as claimed.but it can include sub-features in dependent claims and/or later amendments as well and the sub-combination also include further features in the dependent claims and/or later amendments, regardless of the combination as whole, and thus each group as was stated in the office action, would require different subclasses and search strings for claimed inventions. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its 
     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.   
Claim 2-5 are indefinite for respectively reciting “wherein the housing is formed with an “orienting structure” configured…; the orienting structure comprises “a key channel” as such limitations defining specific element/feature with not found in the specification thus making the scope of the claim vague/indefinite.  Claim 4 limitation “where in the key channel is out of alignment with the ferrule assembly port in the interconnect assembly” also is vague and incomplete.  Appropriate corrections must be made.    
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Takano” et. al., US 20180356600 A1. 
Regarding claims 1, Takano teaches a receptacle for receiving a fiber optic connector (see figs. 1-11b) comprising: 
a housing having an opening for receiving the fiber optic connector (i.e., 120, 720…, clearly shown in at least figs. 1 and 9-11b with receptacle/adapter housing); a ferrule assembly (i.e., 100/200 having assembly as shown in at least figs. 1 and 9-11b); an interconnect assembly attached to the housing (clearly shown in at least fig. 11b with interconnect assembly components attaching/coupling into the housing 720), the interconnect assembly comprising a latch configured to connect with the fiber optic connector upon reception of the fiber optic connector into the opening in the housing (clearly shown in at least figs. 1-4, i. e., 113a,b, pa. 0027) a ferrule assembly port receiving the ferrule assembly therein (clearly shown in at least figs. 1 and 9-11b), a stopper (i.e., 700) slidably received onto the interconnector assembly in a position to capture the ferrule assembly in the ferrule assembly port (clearly shown in at least figs. 10b-11b pa. 0036-0037), and a connector (i.e., 800) on the interconnect assembly releasably securing the stopper in the interconnect assembly (see figs. 10-11 and parag. 0037).
	However, Takano is silent on the above connector that releasably secures that stopper 330 from sliding off of the interconnect assembly.  Nonetheless, from the teachings of Takano would have been obvious to a person of ordinary skill in the art that the stopper 700 having arms 7301a and 730b has detachable relationship with the connector 800/820 thereby releasing the optical ferrule from inside the housing, in 
Further note that to refine the above functional limitation in a patentable manner, as set forth 35 U.S.C. 112,6th paragraph, the functional language must be supported by recitation in the claim of sufficient structure such as how the connector on the interconnect assembly releasably secures the stopper from sliding off of the interconnect assembly to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 0G. 279. 

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
2. (Original) The receptacle as set forth in claim 1 wherein the housing is formed with an orienting structure configured to receive the fiber optic connector only in an orientation that will produce an optical communication pathway with the ferrule assembly upon reception of the fiber optic connector in the housing (clearly shown in at least figs. 10-11b with structure accepting specific orientation of the connector, ferrule and other connector components into the housing)   
3. (Original) The receptacle as set forth in claim 2 wherein the orienting structure comprises a key channel formed into the housing (see at least figs. 2a,b and 10-11b with “key channel” therein for the ferrule).  

5. (Original) The receptacle as set forth in claim 4 further comprising a guide channel formed into the housing, the guide channel being aligned with the ferrule assembly port in the interconnect assembly (see at least figs. 2a,b and 10-11b.  
6. (Original) The receptacle as set forth in claim 1 wherein the housing is configured to accept plural fiber optic connectors (see at least fig. 9a-b).  
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20040101253 A1
US 20180356600 A1
US 5774611 A
US 20180259717 A1
US 20040033028 A1
US 20070149028 A1
US 20150355417 A1
US 20190271816 A1
US 20200096707 A1
US 20210215890 A1
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883